DISMISS and Opinion Filed January 6, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01072-CR

                      JENNIFER ANN ARNDT, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 069897

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                          Opinion by Chief Justice Burns
      Jennifer Ann Arndt filed a pro se notice of appeal on December 4, 2020. After

reviewing a copy of the judgment, we conclude we lack jurisdiction over the appeal.

      A defendant perfects her appeal by timely filing a written notice of appeal

with the trial court clerk. See TEX. R. APP. P. 25.2(c). To be timely, the notice of

appeal must be filed within thirty days after the date sentence was imposed or within

ninety days after sentencing if the defendant timely filed a motion for new trial. See

TEX. R. APP. P. 26.2(a). In the absence of a timely perfected notice of appeal, the
Court must dismiss the appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim.

App. 2012); Slaton v. State, 981S.W.2d 208, 210 (Tex. Crim. App. 1998).

      In this case, the trial court entered judgment on July 3, 2019, making

appellant’s notice of appeal due on August 2, 2019. However, she filed her notice of

appeal on December 4, 2020.

      Because the notice of appeal is untimely, we lack jurisdiction and must

dismiss this appeal.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
201072F.U05




                                        –2–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JENNIFER ANN ARNDT, Appellant               On Appeal from the 15th Judicial
                                            District Court, Grayson County,
No. 05-20-01072-CR         V.               Texas
                                            Trial Court Cause No. 069897.
THE STATE OF TEXAS, Appellee                Opinion delivered by Chief Justice
                                            Burns. Justices Myers and Pedersen,
                                            III participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered January 6, 2021




                                      –3–